                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

BILLY D. MCCOY                                                                       PLAINTIFF

V.                             NO. 4:20CV00749 BRW-JTK

COMMISSIONER of
SOCIAL SECURITY ADMINISTRATION                                                 DEFENDANT

                                        JUDGMENT

       Consistent with the Order that was entered on this day, it is CONSIDERED, ORDERED,

and ADJUDGED that judgment be entered for the Plaintiff, reversing the decision of the

Commissioner, and remanding this case to the Commissioner for further proceedings pursuant to

sentence four of 42 U.S.C. § 405(g) and Melkonyan v. Sullivan, 501 U.S. 89 (1991).

       DATED this 21st day of May, 2021.



                                           Billy Roy Wilson__________________
                                           UNITED STATES DISTRICT JUDGE
